 Case 1:02-cr-00692-RMB Document 60 Filed 04/27/20 Page 1 of 3 PageID: 502



                                                          [Dkt. No. 46]
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 02-692 (RMB)
                              :
LAVINSTON LAMAR               : OPINION
______________________________:


     On October 2, 2014, Defendant appeared before this Court

and pled guilty to conspiracy to possess with intent to

distribute 500 grams or more of cocaine. This Court sentenced

Defendant to five years in prison. [Crim. No. 14-583].

Thereafter, on March 2, 2016, Defendant appeared before the late

Honorable Jerome B. Simandle for a violation of supervised

release relating to an earlier ten-year sentence, followed by

five years supervised release, he was serving as a result of his

conviction before the Honorable Garrett E. Brown, Jr., [Crim.

No. 02-692].   Judge Simandle sentenced Defendant to an

additional ten months of prison consecutive to this Court’s

five-year sentence.

     Defendant Lamar now seeks relief from the ten months

sentence under the First Step Act 18 U.S.C. §3582 (c)(1)(A).

[Dkt. No. 46]. In essence, Defendant argues that he has changed

his life around. He argues that (1) while on pre-trial release
 Case 1:02-cr-00692-RMB Document 60 Filed 04/27/20 Page 2 of 3 PageID: 503



for twenty-three months, he was not convicted of another

offense; (2) that he has a job waiting for him upon release; (3)

he has acted responsibly in prison; and (4) he will “reclaim his

place within his family.” [Dkt. No. 46-1, at 7].

     The Government concedes that the Defendant qualifies for a

reduction under the First Step Act, but asks this Court to deny

the motion. [Dkt. No. 56].      The Court agrees with the reasons

articulated by the Government.      A review of the record, and in

particular the sentencing transcript of the proceeding before

Judge Simandle reflects the concern that the Court had.           The

consecutive ten-month sentence was one that Judge Simandle

appeared to impose reluctantly in light of the comments this

Court had made at sentencing. Judge Simandle was rightly

concerned about the seriousness of the offense and the breach of

trust by the Defendant. As he observed:

     . . . I can’t put aside that this is the most serious
     sort of violation of supervision that I handle. This
     will be one of the worst cases this year that I’ll
     handle of someone who violates their supervised
     release. 80 to 85 percent of the men who are under
     supervision don’t violate anything, they hand in their
     reports, they show up and we never see them again but
     for the monthly reports. But for the 15 or 20 percent
     the violations are almost always less significant than
     yours.

[Dkt. No. 56, at 2].

     In the Court’s final analysis, it recognizes that it has

the discretionary authority to reduce the Defendant’s sentence
 Case 1:02-cr-00692-RMB Document 60 Filed 04/27/20 Page 3 of 3 PageID: 504



under the First Step Act, but declines to do so. Great leniency

has already been afforded to Mr. Lamar, and while the reasons

for further leniency he articulates are commendable, and are

what is expected of him, the Court is not persuaded that further

leniency is warranted.



                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge

Dated: April 27, 2020
